 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDInterpace CorporationandUnited Cement,Lime andGypsum Workers International Union,AFL-CIOand Local 472,Laborers International Union ofNorthAmerica,AFL-CIO, Partyto the Contract.Case 3-CA-4144April 22, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS BROWNAND JENKINSOn December 22, 1970, Trial Examiner OwsleyVose issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent and the Party to the Contract filedexceptions to the Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Interpace Corporation, Albany, NewYork, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'srecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner: Thiscase,heard atAlbany, New York, on October 7 and 8, 1970, pursuant tochargesfiledby the Charging Party (herein called theThe General Counsel's motion to correct transcript is herebygrantedexcept for the correctionproposedregardingp 92, 117 Although theCompany objectsto changing"Eddie" to "Windy" on p 260, 122, itmakes less senseto attribute the quotationto Eddie than to Windy and, inmy opinion,counsel for theCompany's cross-examinationof the witness atGypsum Workers) on June 3 and August 6, 1970, and acomplaint issuedAugust 18, 1970, presents questionswhether the Respondent (herein sometimes called theCompany), (1) violated Section 8(a)(2) and (1) of the Act byrendering assistance and support to the Party to theContract (herein called Local 472), (2) violated Section8(a)(3) and (1) of the Act by discharging Robert Wanningerpursuant to the union-secunty provision of its contract withLocal 472, and (3) violated Section 8(a)(1) of the Act byengaging in various alleged acts of interference, restraint,and coercion.Upon the entire record in the case,' my consideration ofthe briefs filed by the General Counsel, the Company, andLocal 472, and from my observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANYThe Company, a Delaware corporation, is engaged in themanufacture, sale, and distribution of concrete pipe andceramic products at various locations in the United States,including plants atWharton, New Jersey, and Hudson,New York. The latter plant is the only plant directlyinvolved in this proceeding. During the year preceding theissuanceof the complaint the Company's incomingshipments of raw materials to its Hudson, New York, plantfrom out-of-state sources, and its outgoing shipments offinishedproducts to out-of-statedestinations,eachamounted to more than 50,000 worth.Upon the foregoing facts I find that the Company isengaged in commerce within the meaning of Section 2(6)and (7) of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDThe Gypsum Workers and Local 472, the Party to theContract, are both labororganizations within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Company's Acts of Assistance to andSupport of Local 4721.BackgroundLocal 472 has represented employees at the Company'sWharton, New Jersey, plant for about 20 years. In the firsthalf of 1969 Local 472 stewards heard that the Companywas considering curtailing operations at Wharton andopening a new plant in New York State. This was reportedto James Carroll, then the vice president of Local 472, whodiscussed the matter with James Frawley, the Company'smanager of labor relations. Frawley confirmed that theCompany had the making of such a change underp 262, 1 5-24 tends toconfirm this view P. 260, 122, is hereby corrected inaccordance withtheGeneral Counsel'srequestThe General Counsel'smotion to correcttranscript and the Respondent's responsethereto arehereby made TX Exh I and 2189 NLRB No. 12 INTERPACE CORPORATION133consideration. In July 1969, Vice President Carroll by letterrequested the Company to negotiate concerning the closingof the Wharton plant and its effect upon the Whartonemployees.At a meeting at Local 472's office in Newark in October1969,theLocal 472 representatives urged upon theCompany's representatives that they extend the Whartoncontract, which still had 1-1/2 years to run,so asto coverthe employees at the new plant at Hudson. In support ofthis request the Local 472 representatives stated that thecompany was moving its manufacturing operations toHudson and that in these circumstances it was appropriatethat Local 472 have the right to represent the employeesthere. The Company's representatives refused, saying that ifthe Hudson plant were going to be organized, then let it beorganized, but that the Company was going to stay out of it.Thereafter, Vice President Carroll queried Labor Rela-tionsManager Frawley by telephone about when theCompany was going to commence hiring at Hudson.Frawley said sometime early in November. Carroll andLocal 472BusinessRepresentative Richard Tissiere went toHudson on Wednesday, November 5, 1969, and found thatthe Company had not yet started to do any hiring. Aftertalking to "supervision,"Carroll found out that theCompany was going to commence hiring the followingweek.Labor RelationsManager Frawley was at theHudson plant on November 4, 5, and 6.On Friday, November 7, 1969, Labor Relations ManagerFrawley received a telephone call from Mr Straub, abusiness representative for the Gypsum Workers, whichrepresented the employees at the Company's Buffalo, NewYork, plant. In the course of the conversation Straub, afterindicating that his organization was interested in organizingthe Hudson employees, asked whether the Company haddone any hinng at Hudson. Frawley said no. AlthoughStraub asked when the Company was going to start hiringat Hudson, Frawley, as he admitted, did not tell Straub theCompany's plans regarding hiring at Hudson. At this time,however, arrangements were being made to have HenryHautau,personnelmanager at the Company's EastBrunswick, New Jersey, plant, go to Hudson on Mondaymorning, November 10, for the purpose of hiring a staffthere, and Frawley was aware of this plan.2 Frawley wasalso cognizant at this time that other unions were interestedin organizing the Hudson employees, as he testified.2.The Companycommences hiring at Hudson;assistanceto Local 472in obtaining signatures ofemployeeson application for membership cardsPreliminarily, it should be stated that Local 472'smajority status, which the General Counsel alleges wasobtained through the Company's unlawful support andassistance, was achieved in 2 days of solicitation conductedby Local 472 Vice President Carroll andBusinessRepresentative Tissiere inside the Company's plant onMonday, November 10, and Tuesday, November 11. Carrolltestified thatLocal 472 signed up five employees onNovember 10 and between 10 and 11 employees onNovember 11. The "Application for Membership" cardswhich the employees were asked to sign were combinedunion-membership and dues-checkoff cards.32 1 infer this from the following facts Hautau went to Hudson andcommenced interviewing applicants there between 1l am and 12 n onNovember 10 In order for Hautau to plan to travel the approximately 140miles from East Brunswich to Hudson arrangements had to be made inadvanceFriday,November 7, when Straub called Frawley on thetelephone, was the workday preceding Hautau's trip to Hudson. In view ofthe fact that Frawley was at the Hudson plant on November 4, 5, and 6,and that his duties as labor relations manager included overseeing matterssuch as this, it is reasonable to infer that Frawley had knowledge of theplans to commence hinng at Hudson on November 10, when Straub calledhim on November 73The full text of the face of the application for membership is asfollowsAPPLICATIONFOR MEMBERSHIPHEAVY AND GENERAL CONSTRUCTIONLABORERS'UNION,LOCAL No 472AffiliatedwithInternationalUnion of NorthAmericaAFL-CIO700 Raymond Boulevard,Newark,New Jersey 07105Date19INITIATION FEEIdesire to become a member of the above Local of theInternationalHod Carriers', Building and Common Laborers' Unionof America and I hereby make application for membership so that theofficers of said Union may represent me for the purpose of collectivebargaining with my employer and employers in reference to workingconditions,ratesofpay and other terms and conditions ofemploymentMy employer and employers are authorized to deduct dues andinitiationfees from my wages and to forward them to Local UnionNo 472 pursuant to any agreement made between my employer andemployers and the Union and this authorization shall be a warrant tomy employer and employers for said purposes and shall be irrevocablefor any period of time permitted by lawIfurther agreethat upon acceptanceof this application by theUnion I will pay theregularly required dues and assessments and willabide by and be bound bythe rules, regulations,Constitution and By-Laws of the said Local Union andthe InternationalHod Camers'Building and Common Laborers' Union of America(Continued) 134DECISIONSOF NATIONALLABOR RELATIONS BOARDOn Monday morning, November 10, before the arrival ofPersonnelManagerHautau,PlantManagerWilliamPackett informed Plant Superintendent Richard Sellers, asthe latter testified "that there probably would be someunion officials there to talk to the people that we hired."When asked, "Did he say which union was going to bethere," Sellers further testified that Packett stated that "itwas the Laborers Union out of New Jersey" (Local 472). Adiscussion followed between Sellers and Packett concerningwhether the union officials would be permitted to enter theoffice building where the interviewing was to take place.Sellers recommended, "the weather being a little bad," thatthey be permitted to speak to the employees inside thebuilding. It was agreed between Packett and Sellers that theCompany "would try to find space for any union officialsthat came." Later Hautau arrived at the plant and it wasdecided that he would do his interviewing in the basementbecause considerable construction work was going on in theuncompleted offices on the first floor. The basement wasone large room approximately 48 feet by 85 feet in size. Atable and some chairs were set up for Hautau alongside oneof the long walls of the basement.When Vice President Carroll andBusinessRepresenta-tive Tissiere arrived at the plant still later that morning,Plant Manager Packett introduced them to SuperintendentSellers and said that "they have permission to be here."Subsequently, the twounionofficials were introduced byRudy Gottschalk, another company official, to Hautau.Sellers placed a table for the union officials to use alongsidethe other long wall of the basement, opposite and a littlefurther down from where Hautau was sitting 4On Tuesday, November 11, sufficient progress had beenmade in the completion of the offices on the first floor toNameStreetCity and StateOccupationEmployed at_Date of Birth(Month, Day, Year)Social Security No.HealthTelephone NumberFormer Labor AffiliationsName of BeneficiaryRelationshipI hereby certify that theabove is correct.SignedThe "Obligation" on the reverse side of the card, which the employeeswere also asked to sign, is not reproducedas it is immaterialto the issuesin this case4The foregoing findings are based on the credited testimony ofSuperintendent Sellers The testimony of Local 472 Vice President Carrollrender them usable,although they still were not finished.On that day Hautau requested and was given space in anoffice near one end of the building for the purpose ofconducting his hiringinterviews.One of the two unionofficials asked Superintendent Sellers what space Local 472could use and Sellers, as he testified, said that the Unioncould use the corner office across the hall from whereHautau was interviewing.The union officials helpedthemselves to a table and chairs and solicited employees tosign cards after they left Hautau's office, as described morefully below.There is a sharp conflict between the testimony of theemployees who were interviewed, hired, and solicited tojoin Local 472 on November 10 and 11, and Hautau, theinterviewer,as to whether he referred the applicants, afterinterviewing them, to the two union officials. Of theemployees interviewed and hired on November 10, the firstday of interviewing, only one, David Kipp, was called uponto testify about the events in the office building thatmorning Four of the employees hired on November 11 werecalled by the General Counsel. However, the testimony ofall five employees was uniformly to the effect that theinterviewer for the Company, whose name they could notrecall, at some point during the interview sent them to talkto the two union officials.5Hautau testified that on November 10 he referred theapplicantswhom he hired upstairs to Office ManagerSharr's office for the purpose of making an appointment fora physical examination. Hautau further testified that onNovember 10, he observed one or the other of the unionofficialsmotioning the applicants to come over to their sideof the basement. Regarding November 11, Hautau testifiedthat he was unable to see where the applicants went afterthat he discovered that Hautau was going to conduct the interviewing by"eavesdropping" and that he determined where to talk to the applicants byfollowing Hautau around is somewhat inconsistent with Seller's testimonyabove discussed To the extent that Carroll's testimony is inconsistent withSellers',Ido not credit it5Thus,David Kipp testified that the interviewer,whom he believed tobe Superintendent Sellers, "told me I had to go across the room to see twomen " Sellers denied makinganystatement to this effect I believe thatKipp,who was interviewed on November 10, was mistaken in hisidentification of Sellers, and that it was Hautau who interviewed him onthisoccasionOf the men interviewed on November 11, one, WilliamColwell,testified that the interviewer told me to "go into the room nextdoor,there are a couple of gentlemen who would like to see you " Another,Marcus Scutt,stated that the interviewer"toldme I would have to go inthe next room,two men wanted to talk to me" This room,Scutt laterexplained, was "across the hall, corner office " William Pullen related thatthe interviewer said, "there are some Union men in the other room thatwould like to talk to you,and he told me to come back after I got donetalking to them"This other room,Pullen stated,was "across the hall "Arthur Campbelltestified that on one occasion,which he placed in earlyDecember, he was told by Office Manager Frank Sharr to go across thehall to a slender young man who identified himself as a personnel managerThe personnel manager,after asking Campbell questions about the numberof dependents he had and noting the number on the card,told him "to godown the hall to see a couple of gentlemento the last office on theleft"When he went into this office, according to Campbell,he foundCarroll and Tissiere there in view of the fact that Personnel ManagerHautau was a tall slender young man and was engaged in interviewingapplicants for employment on November 11, in an office across the hallfrom the corner office in which Carroll and Tissiere were talking toapplicants, and that November 12 was the only day on which Hautau,Carroll, and Tissierewere so engaged in first floor offices,Iconclude thatCampbellwas mistaken as to the date of this incident,and find that itoccurred on November II INTERPACE CORPORATION135they left the office which he was occupying. Hautauemphatically denied that he at any time directed anemployee to go see a union representative.Vice President Carroll testified that he and Tissieremanaged to speak to the applicants on November 10 and 11,simply by watching the applicants as they left Hautau andinviting them to have a discussion at their location nearby.However, although Local 472 signed up 16 applicants onNovember 10 and 11, neither Local 472 nor the Companycalled a single one of them to back up either Carroll'stestimony as to the manner in which he achieved theinterviews with the applicants or Hautau's testimony thathe did not refer any applicants to Carroll and Tissiere.Hautau's conduct in referring the men to the union officialswould be consistent with the Company's action inproviding space in the office for the two officials whilealmost simultaneously refusing to give information to therivalGypsum Workers representative as to when theCompany was going to start hiring at the Hudson plant.Hautau's referring of the applicants to the union officials isalso consistent with the Company's subsequent action,found below, in hastily granting recognition to Local 472and in promptly entering into a union-security contractwith Local 472. Although one or two of the five applicantscalled as witnesses by the General Counsel to testifyconcerning their interviews with Hautau were confusedabout dates or the identity of the interviewer, they allappeared to be trying to testify sincerely. They gavesufficientdetails to lend an air of plausibility to theirtestimony.Under all the circumstances I credit thetestimony of these five witnesses that Hautau referred themto the two union officials.The testimony of the various witnesses concerning thestatements made by the union officials in their discussionswith the applicants is not altogether consistent. Theapplicant-witnesses called by the General Counsel testifiedthat Carroll and Tissiere identified themselves as officials ofLocal 472 which represented the employees at theCompany'sWharton plant and stated that they wereinterested in protecting the seniority, vacation, and otherrights of any Wharton employees who might transfer to theHudson plant. Carroll and Tissiere testified that they madeitplain to the applicants that they were not only interestedin protecting tlrights of existing members at the Whartonplant but also in representing the Hudson employees. Thetestimony of Carroll and Tissiere is not necessarilyinconsistent with that of the five applicants and I credittheir testimony as well as that of the applicants.Aftermaking these preliminary remarks, the unionofficials questioned the applicants concerning their names,addresses, birthdates, social security numbers, and benefici-aries, noted this information on cards, and then handed thecards to the applicants for their signatures, both on thebottom of the face of the card and on the middle of theback of the card.As found above, the cards read at the top "Application6The parties stipulated at the hearing that Holcomb was a supervisorwithin the meaning of the ActTThe foregoing findings are based on Bartholomew's uncontradictedtestimony Holcomb was not called as a witness in this proceeding.8Although this incident may have occurred before December 9, onwhich date, as found below, the Company recognized Local 472 andforMembership." Below this heading, in significantlylarger bold face type, appears "HEAVY AND GENERALCONSTRUCTION LABORERS' UNION, LOCAL 472."All of the employees talked to by Carroll and Tissieresigned the cards, with one exception, according to Carroll.I find, contrary to the position of the General Counsel, noconvincing evidence that the umon officials misrepresentedto the applicants the purposeof signingthe cards.Employee GeneBuie testifiedthat on the morning hereported for work, November 24, Office Manager FrankShan gave him a union membership card to sign. Shandenied giving union cards to employees for signature andhe also denied having any union cards in his possession atthis time. No other employee testified about such activityon the part of Sharr. I believe thatBuie, testifying almost 11months after the event, was confused as to the precisenature of the documents submitted to him by Sharr forsignature on this occasion I credit Sharr.On Monday, December 8, Robert Bartholomew passedthe company physicalexamination,reported this fact toPlant Engineer Holcomb6 in Superintendent Seller's office,and asked Holcomb for instructions. Holcomb, afterexplaining the Company's wage scales to him, toldBartholomew that "It would be a union shop." Bartholo-mew agreed to join a umon. Holcomb instructed Bartholo-mew to report for work the next mormng.7About the same time,8 according to Arthur Campbell'suncontradicted testimony,Maintenance SuperintendentWalterWebster told Campbell, one of his subordinates,that he "would have to join the Union." This was an aboutfaceonWebster's part, forWebster had previouslyinformedCampbell, in response to a question fromCampbell, that he would not have to join any union.3.The Company's recognitionof Local 472 andits execution of a contractwith Local 472 onDecember 9; the presentation of the contract tothemen.About November 18 Vice President Carroll called LaborRelations Manager Frawley on the telephone, asserted thatLocal 472 had signed up the employees at Hudson, andasked for recognition of his organization. Frawley's reply,according to Carroll, was "to notify him by mail of ourdemands." By November 18 only two employees hadreported for work at the Hudson plant. A third employeereported on November 19. Not until November 24 did anysubstantial number of employees commence work at theplant.On December 2, James R. Zazzali, Local 472's attorney,wrote a letter to Frawley in which, after asserting that Local472 represented a majority of the Company's Hudsonemployees, he formally requested recognition of Local 472as the bargaining representative of the Company's Hudsonemployees.On December 9, Carroll and Tissiere met with Frawleyentered into a umon-secunty contract with it, in viewofCampbell'sconfusionabout otherdates I make no finding that this incidentoccurredbefore December 9,and am assuming thatitoccurredafter the signing ofthe union-security contractIn viewofmyultimate conclusion herein it isimmaterial whether this incident occurredbeforeor afterDecember 9 136DECISIONSOF NATIONALLABOR RELATIONS BOARDand showed him the 16 original cards which had beensigned up at the Hudson plant on November 10 and 11.Frawley examined the signatures briefly and returned thecards to the union officials, who then gave Frawley copiesof these cards. Frawley thereupon orally agreed torecognize Local 472 as the exclusive bargaining representa-tive of the Company's Hudson employees.At the time Frawley recognized Local 472 upon the basisof the 16 cards handed him, admittedly he was not awarewhether the cards had been signed by persons thenemployed at Hudson. According to Frawley, he acceptedthe representations of the union officials in this regard. Infact, about 6 of the 16 cards presented to Frawley at thistime were signed by individuals who were not on theCompany's payroll as of December 9. The remaining 10cards were signed by employees on the Company's payrollas of December 9, and they constitute a majority of theemployees on the Company's payroll as of that date.However, this fact was not ascertained until a check of theCompany's records was made about 3 days later.After Frawley orally granted Local 472's request forrecognition the parties discussed the terms of a collective-bargaining contract .9 That same day, December 9, theCompany and Local 472 executed a 3-year collective-bargaining contract containing union-security and dues-checkoff provisions. An appendix to the contract sets forthwage scales for various classifications of employees for thefirst 2 years of the contract. The contract appears to callfor lowerwage scalesfor laborers than the Company hadoffered the employees at the time they were hired. Thus,Robert Bartholomew testified that Plant Engineer Hol-comb stated on December 8 that as of January 1, 1970,laborers would receive $3.10 per hour. William Pullen gavesimilar testimony concerning wage information which hereceived from the company interviewer. The wage scale forlaborersunder the contract for the year beginningDecember 9,1969. was $2.75 per hour.Local 472 did not consult the employees at Hudsonconcerning their desires regarding contract provisionsbefore entering into the contract with the Company.On Wednesday, December 10, Carroll and Tissiere metwith the employees in the basement of the office building.PlantManagerWilliam Packett and Rudy Gottschalk,another company official, also attended the meeting whichbegan about 11 a.m. Carroll read the newly signed contractto the men. Then Carroll, Packett, and Gottschalkexplained various provisions about which questions wereraised.Among the contract provisions discussed was theunion-security clause. Carroll explained that under this9The record is almost barren of testimony concerning the details of thenegotiations between Local 472 and the Company preceding the executionof the contract.The following excerpts from Labor Relations ManagerFrawley's testimony are all that I have been able to find in the recordconcerning these negotiationsQ Now,in the course of your discussions with the Union as tothe terms of the contract,did the Union present you with a written setof demands'?A NoQ Did the Union give you a demand orally'?A YesQ Did you discuss contract language'?A YesQ Did you change language that the Union presented'?A Orallyclause all employees would be required to join Local 472after 30 days employment. One of the employees askedwhether the contract had already been signed. Informedthat it had been, the employee inquired how the localacquired the right to sign a contract on behalf of theemployees. Carroll replied that the employees had given thelocal that right when they signed the union cards.Before the lunch period Carroll instructed the men toelect a shop steward. The employees adjourned to thelunchroom of the plant and discussed the contract. Laterthe employees returned to the basement of the officewithout electing a steward and informed Carroll that theyregretted the signing of the contract. A discussion of theobjections of the men to the contract then followed. WhenCarroll again urged the men to elect a steward the men didso.4.The Companyinsistsupon observance of thecontract terms at the meeting on January 12On January 12, 1970, Plant Manager Packett held ameeting of the employees in the plant lunchroom afterlunch. During the meeting one of the employees asked if theCompany could delay deducting union dues and initiationfeesfromthe employees' paycheck in view of theemployees' efforts "to have something done about theUnion with the NLRB." 10 Packett stated that the Companyhad checked with their lawyers and had been advised thatthe contract was binding on it and that the Company wasobliged to commence deducting dues and initiation feesfrom the employees' wages. Packett further stated,according to employee Bartholomew's credited andundenied testimony, that any employee failing "to join thisunion" would be let go, and that new employees, "theyhave to agree to join this Local 472 out of New Jersey or hecould not hire them."B.The Company's Threats Prior to the Hearing inthe Representation CaseThe hearing on the Gypsum Workers petition forcertification was scheduled for April 9. In the latter part ofMarch, SuperintendentSellers, in the course of a conversa-tion with employees Francis Masten and Eddie Ferrattoabout other matters, stated his strong opposition to acontract clause entitling employees to bid on vacant jobs inthe plant. Masten's credited and uncontradicted testimonyabout this conversationis asfollows:... he [Sellers] said if they ever got a bid clause inQ Was there,in fact, a give and take on issueswithin thecontract'?A YesWhile Frawleygave further testimony concerning"bitter" discussions atParsippany, New Jersey,about "the Wharton curtailment" and "possibleagreement at Hudson,"Ifind that the "bitter[ness] aroseout of theCompany'srefusal to extendtheWhartoncontracttoHudson At thismeeting the Companydid insistthat any contract for Hudson shouldprovide for "pipe plant"rather than"construction" ratesisThe Gypsum Workersfileda petition for certification as thebargaining representativeof the Company'sHudson employeeswith theBoard'sRegional Office onJanuary 19, 1970 (Case 3-RC-4851) Thispetition was dismissed by the Regional Directoron April 29, 1970, uponthe grounds thatLocal 472's contractwith theCompany constituted a barto an election INTERPACE CORPORATIONthis contract or if another union came in and got a bidclause in the contract, despite the fact that it was abrand new plant, the company would close the plant upand move the machinery out and sell the plant becausewhen union dictates by way of bids who's on what job,the company no longer has control over the businessand the company wouldn't want that.On an occasion in April 1970, before the RegionalDirector issued his decision in the representation case, agroup of maintenance employees were discussing thepossibility of the Board's issuing a favorable decision; i.e., adecision that an election should be held in which theywould be able to vote for the union of their choice.Maintenance Superintendent Walter Webster, upon over-hearing these remarks, interjected himself into the discus-sion, as follows, according to the credited and undeniedtestimony of Francis Masten:Walt happened to say how he hoped everything wouldgo all right up at the hearing because from what he hadheard, from what he had understood, the men wereasking for unreasonable demands if they got anotherunion in and if they did ask for unreasonable demands,the company might well shut the plant and close thedoor because they didn't have that much moneyinvested in the plant at that time. Said it wouldn't doany good to get a new union in and ask for bigdemands.ssHe said if the union asked for demands he understoodtheywere asking for, or if the men asked for thedemands that he understood they were asking for thatthere would be a long strike, and if the strike was toolong then the company would just sell the plant andclose the doors because they didn't have that muchmoney invested there.Or as more succinctly put by Arthur Campbell, Websterstated on this occasion that if the Board should direct anelection, the Company "would hang a for sale sign on thedoor and we would all be out of work, period ... .C.The Company's Discharge of Robert WanningerRobert Wanninger started to work for the Company inthe latter part of February or early in March 1970. In hisfirst day on the job a secretary in the office had a discussionwith him about signing a union card. However, they agreedthat it would be satisfactory if he deferred signing a carduntil later on. Nothing further was said to Wanninger aboutsigning a union card by anyone until over a month later, onApril 24. On this occasion Local 472 Steward Ferratto toldWanninger that he had to sign a union card or be laid off.Wanninger told Ferratto that he would not sign a card.Ferratto did not say anything further at this time.Later on in the afternoon, Ferratto informed Wanningerthat Superintendent Sellers wanted to see him and Ferrattoaccompanied Wanninger to Sellers' office. Ferratto statedto Sellers that Wanninger did not want to sign a union card.Sellers asked Wanninger "In other words, you don't want towork?" Wanninger replied, as he testified, "It's not that Idon't want to work, I don't want to join the damn union."SellerstoldWanninger that he was "finished" and137instructed him to check in his safety gear. On his way toobtain his safety gear Wanninger again told Sellers that hedid not want to join Local 472. Sellers replied, asWanninger further testified, that "this was the union whichwas going to be here." Thus, ended Wanninger's employ-ment with the Company.D.The Gypsum Workers File an Unfair LaborPractice ChargeWith the Board's Regional OfficeOn June 3, 1970, the Gypsum Workers filed the chargewith the Regional Office which gave rise to the instantproceeding. In it the Gypsum Workers alleged that theCompany had illegally assisted and supported Local 472 inviolation of Section 8(a)(1), (2),and (3)of the Act. On August6, the Gypsum Workers filed a first amended charge whichincluded an allegation concerning the discharge of RobertWanninger.The date of the filing of the original charge in this case isof significance in connection with the point strongly urgedby both the Company and Local 472 that Section 10(b) ofthe Act precludes my consideration of any alleged acts ofcompany assistance and support to Local 472 occurringprior to December 3, 1970, when the 6-month period priorto the issuance of the original charge began. This point isdiscussed below.E.Conclusions Concerning the Respondent's UnfairLabor Practices in Violation of Section 8(a)(1), (2),and (3) of the Act1.Introduction; the contention of the Companyand the Union based on Section 10(b) of the ActSection 10(b) of the Act provides in pertinent part asfollows:... no complaint shall issue based upon any unfairlabor practice occurring more than six months prior tothe filing of the charge .. .As indicated above both the Company and Local 472strongly urge that Section 10(b) of the Act precludes theBoard from considering events occurring prior to Decem-ber 3,1969, when the 6-month period began, in determiningwhether the Respondent's recognition of, and execution ofthe contract with, Local 472 on December 9 was violative ofSection 8(a)(2) and (1) of the Act. Both parties contend thatthe decision of the Supreme Court inLocal Lodge 1424 v.N.L.R.B.,362U.S. 411, supports their construction ofSection 10(b) of the Act. If the Company and Local 472 arecorrect in their interpretation of Section 10(b), then theallegations of the complaint based on the Company'srecognition of and entering into a union-security contractwith Local 472 on December 9 must be dismissed for theonly other incident of assistance and support to Local 472,occurring within the 6-month period, is Plant EngineerHolcomb's statement to Bartholomew on December 8 that"itwould be a union shop." Such a statement standingalone, in my opinion, by no means justifies the conclusionthat Local 472's majority status, achieved when cards weresigned almost a month earlier, was tainted by companyassistance and support.On the other hand, the General Counsel, relying on the 138DECISIONS OF NATIONALLABOR RELATIONS BOARDBoard's decision inMr Wicke, Ltd. Co.,172 NLRB No. 181,argues that the Board has held that it is proper, indeterminingwhether a grant of recognition and theexecution of a collective-bargaining contract within the6-month period are lawful, to consider acts of assistanceand support antedating the 6-month period. In my opinionthe facts of the instant case, summarized below, bring itsquarely within the holding of theMr. Wickecase. As I readtheMr.Wickedecision, I am required, in determiningwhether the Company's grant of recognition to Local 472and its execution of a union-security contract with suchorganization on December 9 violated Section 8(a)(2) and (1)of the Act, to consider the Company's conduct prior toDecember 3.2.The Company's violation of Section 8(a)(2) and(1)of the ActTo summarize, before hiring began at Hudson, LaborRelations Manager Frawley, in response to an inquiry fromLocal 472 Vice President Carroll, indicated that hiringwould begin early in November. However, when therepresentative of the rival Gypsum Workers sought suchinformation from Frawley on November 7, Frawley refusedto give it.When the Local 472 officials arrived on themorning hiring was to begin, they were permitted in theoffice building and a table was made available for their usenear where Personnel Manager Hautau, the companyinterviewer, was receiving applicants for employment. Onthe second morning during which the Company wasinterviewing applicants for employment, at the request oftheLocal 472 officials, the Company made an officeavailableforthem to use near where Hautau wasinterviewing applicants.In view of the fact that Frawley refused to give theGypsum Workers representative information as to whenthe Company was going to commence hiring at Hudson, Icannot accept the Company's contention that it wasprepared to afford any union representative who appearedthe same assistance that it afforded Local 472. One can wellimagine the confusion which would have resulted had theCompany allowed rival unions to set up recruiting stationsin the office some 20 to 30 feet away from where thecompany representative was interviewing applicants foremployment. It is unrealistic, in my opinion, to believe thatthe Company would have tolerated any such situation.The credited testimony establishes that, in addition tothus making facilities available to the Local 472 officials,PersonnelManager Hautau, after interviewing applicants,referred the applicants to the two Local 472 officials, wherethey hastily secured the signatures of applicants on"Application for Membership" cards. All 16 cards relied onby Local 472 as establishing its majority status wereobtained on November 10 and 11, when the Local 472representatives from Newark visited Hudson.Local 472 Vice President Carroll called Labor RelationsManager Frawley about November 18 and asked forrecognition of Local 472. Although only two employees, orpossibly three at the most, had reported for work at Hudsonat this time, Frawley so far as the record shows did notquestion the basis for Carroll's claim of majority status butrather indicated a readiness to recognize Local 472 bysaying in effect, "Notify us by mail of your demands."On December 9, after being requested in writing by Local472 to grant recognition, Frawley met with Carroll andTissiere,accepted their representations that Local 472represented a majority of the Hudson employees, andagreed to grant Local 472 exclusive recognition. Suchrecognition was granted by Frawley after briefly examiningthe signatures on the cards, without making any check ofthe Company's records, and without even knowing whetherthe cards presented had been signed by employees ofHudson. It later developed that 6 of the 16 cards presentedhad been signed by persons who did not work for theCompany. SeeInternational Ladies Garment Workers Union[Bernhard-Altmann], v. N.L.R.B,366 U.S. 731, 739-740.That same day after very brief negotiations the Companyand Local 472 entered into a lengthy contract containingunion-security and dues-checkoff provisions, which effec-tively stifled rival union activity for the 3-year term of thecontractThe contract apparently did not provide asgenerous a wage scale for laborers as the Company hadpreviously offered to the men themselves.Upon all of the facts of the case, I conclude that theCompany's acts of assistance and support of Local 472 inthe pre-10(b) period precluded the employees from freelychoosing Local 472 as their bargaining representative, andthat the Company's recognition of Local 472 as theexclusive bargaining representative of the Hudson employ-ees and its execution of a collective-bargaining contractwith it on December 9 were therefore unlawful andconstituted illegal support of Local 472 in violation ofSection 8(a)(2) and (1) of the Act.Mr Wicke Ltd. Co., 174NLRB No. 181,Continental Distilling Sales Company,145NLRB 820.Iwould reach this conclusion even if, contrary to myfindingherein,PersonnelManager Hautau had notreferred applicants for employment to Local 472 officialsCarroll and Tissiere, for in my opinion the Company'sentire course of conduct-the Company's aid to Carrolland Tissiere on November 10 and 11, its failure to give theGypsum Workers equal access to the men it was hiring, itsprompt recognition of Local 472, and its negotiation of acollective-bargaining contract containing union-securityand dues-checkoff provisions immediately thereafter-warrants the conclusion that the Company wasattempting in various ways to keep the Gypsum Workersout of the Hudson plant and to foist on the Hudsonemployees its choice of a labor organization. Such conductcannot be reconciled with the Company's obligations underSection 8(a)(2) and (1) of the Act. The contract so executedis invalid and cannot be upheld.TheCompany'senforcementthereafteroftheunion-securityand dues-checkoff provisions of thecontract further violated Section 8(a)(2) and (1) of the Act. INTERPACE CORPORATIONAs found above, Maintenance Superintendent Webster toldArthur Campbell after December 9 that he would have tojoin the Union. And Plant Manager Packett announced atthe January 12 meeting of the employees that employeesfailing to join Local 472 would be discharged. Later inJanuary, the Company commenced deducting initiationfees and dues from the employees' wages pursuant to thedues-checkoff provision of the contract.ii By enforcing theunion-securityand dues-checkoff provisions of thecontract the Company forced the employees into Local 472and compelled their financial support of that organization,thereby rendering further substantial support and assist-ance to Local 472, in violation of Section 8(a)(2) and (1) ofthe Act.3.The Company'sviolations of Section8(a)(3)and (1) of the ActThe Company's inclusion in the contract with Local 472of the union-security provision also violated Section 8(a)(3)and (1) of the Act in view of the fact that Local 472 was notthe freely chosen representative of the employees asrequired by the proviso to Section 8(a)(3) of the Act.The discharge of Robert Wanninger on April 24 pursuantto the union-security provision of the invalid contractconstituted a further violation of Section 8(a)(3) and (1) ofthe Act.4.The Company's independentviolations ofSection8(a)(1) of the ActIdiscuss first the threat of Maintenance SupervisorWebster that if an election were directed, and if anotherunion won, and such a union made unreasonable demandsand a long strike ensued, the Company would sell the plantbecause it did not have much money invested at Hudson.The Company contends that this merely constitutes apermissible statement that unreasonable demands mightwell lead to resistance by the Company. In my opinionWebster's statement to the three employees was calculatedto link a rejection of Local 472 and the selection of someother union with the closing of the plant and loss ofemployment. This is the message which Campbell received,as his testimony clearly discloses.There was no occasion for Webster to volunteer thisstatement on this occasion. The decision had not yet beenissued in the pending representation case and consequentlyit could not then be definitely known that an election was tobe held. (In fact, the Regional Director ultimately decidedthat no election should be held.) Even more speculative wasWebster's intimation that some other unidentified unionwould make unreasonable demands and engage in a longstrike in support thereof. In my opinion Webster conjuredup this highly speculative chain of events in order to havean excuse for implanting in the employees' minds the ideathat a change in union representation at Hudson mighthave serious consequences for the employees there.Webster's deliberate effort to convey to his hearers that a11These dues and initiation fees were checked off pursuant to theauthorizations included on the membership application cards which theemployees had originally signed on November 10 and 11, an invalid formof authorization when executed under the circumstances of this case, as the139rejection of Local 472 and theselectionof some other unionwould be detrimental to the employees, in my opinion,exceeded permissiblelimits.SeeN.L.R B. v. Gissel PackingCo.,395 U.S. 575, 618;Wausau Steel Corp.,160 NLRB 635,640, enfd. in this respect 377 F.2d 369, 372 (C.A. 7).Similarly coercivewas Sellers' threat to Mason andFerratto shortly before the hearing in the representationcase that if anotherunion camein and demanded acontract clause entitling employees to bid on vacantpositions, the Company would close the plant. Sellers wasaware that the Company had a 3-year contract with Local472 which contained no such bid clause. In my opinionSellers seized upon this highly remote contingency as anexcuse for attempting to get across to Masten and Ferrattothat they could possibly suffer from any change inrepresentationattheHudson plant. Such employerpressures on employees is not permitted by the Act.The Company's contention that Webster's and Sellers'threats should be disregardedasde minimisoverlooks thefact that such threats were part and parcel of theCompany's entire course of conduct in this case which isaimed at imposing its choice of bargaining representativeon the Hudson employees and entrenching such organiza-tion in its representative position at the plant. Thiscontention is rejected.CONCLUSIONS OF LAW1.Byrecognizingandenteringintoacollective-bargaining contract with Local 472 on December9, 1969, after having assisted and supported Local 472 insigning up a majority of the employees at its Hudson, NewYork,plant,byagreeingtounion-securityanddues-checkoff provisions in said contract, and by enforcingsaid contract, the Respondent has assisted and supportedLocal 472 in violation of Section 8(a)(2) and (1) of the Act.2.By entering into a union-security contract with Local472 which was not the freely chosen representative of theemployees at its Hudson, New York, plant, and bydischargingRobertWanningerpursuanttosaidunion-security contract, the Respondent has encouragedmembership in Local 472 by discrimination in regard tohire, tenure, and terms and conditions of employment, inviolation of Section 8(a)(3) and (1) of the Act.3.By informing an employee at the time he was hiredon December 8, 1969, that "it would be a union shop," andby making thinly-veiled threats to employees in March andApril 1970 that it would close or sell the Hudson plant ifthey chose a union other than Local 472 to represent them,the Respondent has engaged in interference, restraint, andcoercion in violation of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has engaged in unfairlabor practices, my recommended order will direct that theBoardhas heldStafford'sRestaurant,Inc,182NLRB No 63, andInternationalUnion of District 50, UnitedMineWorkers ofAmerica, et a!(Ruberoid Company),173 NLRB No 20. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.Ihave found that the Company assisted and supportedLocal 472 in obtaining the bargaining authorizations uponwhich Local 472 based its claim of majority status, and thatinrecognizingandenteringintoa3-yearcollective-bargaining contract with Local 472, containingunion-security and dues-checkoff provisions, despite thecoerced nature of Local 472's majority status, the Companyhas violated Section 8(a)(1), (2), and (3) of the Act. To undothe effect of such illegal conduct, my recommended orderwilldirect that the Company withdraw and withholdrecognition from Local 472 unless and until Local 472 iscertifiedby the Board and that in the meantime theCompany shall cease giving effect to the illegalcollective-bargaining contract dated December 9, 1969,containing union-security and dues-checkoff provisions.Provision shall be made, however, to safeguard benefits, ifany, which the employees may have received under thecontract.The General Counsel urges that reimbursement of duesand initiation fees deducted from the employees' wagespursuant to the illegal collective-bargaining contract is anappropriate remedy in this case in view of the facts (1) thatin the circumstances of this case none of the employees canbe deemed to have voluntarily chosen Local 472 as theirbargaining representative or to have freely executedcheckoff authorizations, and (2) that these moneys werewithheld pursuant to the terms of the illegal contract withLocal 472. I agree that a general dues reimbursement orderis an appropriate remedy in this case and my recommendedorder will so provide.Having found that the Company discharged RobertWanninger because of his refusal to join Local 472, therebyviolating Section 8(a)(3) and (1) of the Act, my recommend-ed order will provide that the Company offer himimmediate and full reinstatement to his former job or, if thisjob no longer exists, to a substantially equivalent fob,without prejudice to his seniority and other rights andprivileges.My recommended order will further direct thattheCompany make Wanninger whole for his lossesresulting from the Company's discrimination against himby payment to him of the sum of money he would haveearned from the date of his discharge until the date onwhich the Company offers him reinstatement, less his netinterim earnings. Backpay shall be computed on a quarterlybasis and shall include interest at 6 percent per annum, asprovidedF.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 12The Respondent, Interpace Corporation, Hudson, NewYork,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Giving unlawfulassistanceor support to Local 472,12 In the event no exceptions are filed to this recommended Order asprovided by Sec 10246 of the Rules and Regulations of the NationalLabor Relations Board, the findings, conclusions and recommended OrderLaborersInternationalUnionofNorthAmerica,AFL-CIO, by recognizingor enteringinto a contract withitas an exclusive bargaining agent at a time when it doesnot represent a freely chosen majority of its employees in anappropriate unit.(b) Encouraging membership in Local 472 by dischargingor otherwise discriminating against any employee becauseof his failure to join Local 472, or by entering into orenforcing any union-security agreement made in violationof the provisions of Section 8(a)(3) of the Act.(c)Recognizing Local 472, or any successor thereto, asthe representative of any of its employees for the purposesofcollective-bargainingunlessand until said labororganization shall have been certified by the NationalLaborRelationsBoard as the exclusive bargainingrepresentative of such employees.(d) Giving effect to, performing, or in any way enforcingitscontract entered into on December 9, 1969, or anymodifications, extensions, or renewals thereof, or any othercontract, agreement, arrangement, or understanding en-tered into with Local 472, or any successor, relating togrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unlessand until said labor organization shall have been certifiedby the Board as the exclusive representative of itsemployees;provided,however, that nothing in thisDecision shall require the Respondent to vary or abandonany wages, hours, seniority, or other substantive feature ofits relations with its employees which the Company hasestablished in the performance of this contract, or toprejudice the assertion by employees of any rights they mayhave thereunder.(e)Threatening employees with loss of employment orother economic reprisals because of their union activities orsympathies.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a)Reimburse each of its former and present employeesfor any and all initiationfees,dues,assessments,or othermoneys exacted from them since December 9, 1969, underits unlawful collective-bargaining contract with Local 472,together with interest at the rate of 6 percent per annum.(b)Withdraw and withhold all recognition from Local472, or any successor labor organization, as the representa-tiveof its employees for the purposes of collectivebargaining, unless and until said labor organization shallhave been certified by the National Labor Relations Boardas the exclusive representative of such employees.(c) Offer Robert Wanninger immediate and full reinstate-ment to his former job or, if this job no longer exists, to asubstantiallyequivalent job,without prejudice to hisseniority or other rights and privileges, and make him wholefor any loss of pay suffered by reason of his discharge in themanner set forth in the section of this Decision entitled"The Remedy."herein shall, as providedin Sec.102.48of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objectionsthereto shallbe deemed waivedfor all purposes. INTERFACE CORPORATION(d)Notify Robert Wanninger if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application after discharge from theArmed Forces in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended.(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, as well as all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this recommended order.(f) Post at its plant at Hudson, New York, copies of theattached notice marked "Appendix." 13 Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(g) Notify the Regional Director for Region 3, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.1413In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board "11 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify said Regional Director,in writing,within 20 days from the date ofthis Order, what steps the Company has taken to comply herewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAN AGENCYOF THEUNITED STATESGOVERNMENTWE WILL NOT give unlawfulassistanceor support toLocal 472, Laborers International Union of NorthAmerica, AFL-CIO, or any other labor organization,by recognizing or entering into a contract with it asexclusive bargaining agent at a time when it does notrepresent a freely chosen majority of the employees inan appropriate unit.WE WILL NOT encourage membership in LocaP %2. bydischarging any employee because of his failureloinLocal 472, or by entering into or enforcingunion-securityagreementwith said labor organization made inviolation of the provisions of Section 8(a)(3) of the Act.141WE WILL NOT enforce or give effect to our collective-bargaining contract with Local 472, dated December 9,1969, or to any extension, renewal, modification, orsupplement thereof, or to any superseding agreement,or give affect to any dues-checkoff authorizationheretofore executed by our employees in favor of Local472.WE WILL NOT threaten employees with loss ofemployment or other economic reprisals because oftheir union activities or sympathies.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL withdraw and withhold all recognition fromLocal 472 as the collective-bargaining representative ofour employees andWE WILL NOT deal with itconcerning grievances, labor disputes, wages, rates ofpay,hoursofemployment, or other terms andconditions of employment, unless and until such labororganization has been certified by the Board, followinga Board-conducted election, as the exclusive bargainingagent of our employees in an appropriate unit.WE WILL reimburse all present and former employeesfor any and all initiation fees, dues, assessments, orother moneys exacted from them under the collective-bargaining contract with Local 472, dated December 9,1969, together with interest thereon at 6 percent perannum.WE WILL offer immediate reinstatement to RobertWanninger and will pay him for the wages he lost as aresult of his discharge.All employees are free to become, remain, or refrain frombecoming or remaining members of Local 472 or any otherlabor organization.INTERFACE CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Seventh Floor DrislaneBuilding,60 Chapel Street, Albany,New York 12207, Telephone 518-472-2215.